DETAILED ACTION
Status of the Claims
	Claims 1-11 are cancelled. Claim 12 is new. Claim 12 is pending in this application. Claim 12 is under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/JP2018/038392 filed on 10/16/2018, claims priority from the foreign application # JP2017-199979 filed on 10/16/2017.
Objections Withdrawn
The objection over claim 11 is withdrawn per applicant’s cancellation of the claim. 
Rejections Withdrawn
The rejection under USC 101 is withdrawn as the instant claim is a method that requires the nicotinamide mononucleotide “on” a scalp and hair of a subject in need of having dandruff reduced.  This is a topical application specifically “on” the hair and scalp of a subject having dandruff to reduce said dandruff.  
The USC 112d rejection over claims 4-11 is withdrawn per applicant’s cancellation of the claims. 
The USC 112a rejection over claim 5 is withdrawn per applicant’s cancellation of the claim.
The USC 102 rejection over claims 1-11 is withdrawn per applicant’s cancellations of the claims. 
The double patenting rejections over US app # 17276156 are withdrawn per applicant’s cancellation of the previous claims.   However, note that it is now applied to new claim 12.
New Rejections – As Necessitated by Applicant’s Amendments
	The applicant cancelled claims 1-11, which were interpreted as composition claims, and added claim 12, which is a method of use claim. After the amendment, the scope of the invention is now modified due to introducing a method of use claim. For this reason, the examiner has done an additional search and consideration that led to new rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elizabeth Mazzio et al (US20090004301A1, publication date: 01/01/2009) (Hereinafter Mazzio) evidenced by Mayo Clinic (Seborrheic dermatitis, downloaded in December 2021) (Hereinafter Mayo Clinic).
Regarding claim 12, Mazzio teaches a method of treating dyshidrosis(pompholyx) and related dry skin disorders (title) wherein the related dry skin disorders comprise seborrheic dermatitis (A skin condition that causes scaly patches and red skin, mainly on the scalp, resulting in dandruff, evidenced by page 1 of Mayo Clinic) (claim 19) via topical administration (claim 1) wherein the formulation comprises nicotinamide mononucleotide (claim 16). Thus Mazzio teaches a method of reducing dandruff in a subject comprising applying nicotinamide mononucleotide on a scalp and hair of a subject which would result in reduction of dandruff. 

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonishori Okuda et al (JP2016135750A, publication date: 07/28/2016) (Hereinafter Okuda), evidenced by Boni E. Elewski (Clinical Diagnosis of Common Scalp Disorders, J Investig Dermatol Symp Proc 10:190 –193, 2005) (Hereinafter Elewski).
Regarding claim 12, Okuda teaches “a cosmetic comprising nicotinamide mononucleotide” (claim 1) formulated as a “hair cream” (claim 2, formulation 12) that has rough skin-ameliorating effects .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roman Perez Arcas et al (US20110195103A1, publication date: 08/11/2011) (Hereinafter Arcas) and Nicholas V. Perricone (WO 2016210232 pub date of 12/29/2016; previously cited; related to US 20180177703 A1, publication date: 06/28/2018, US effective filing date of US provisional June 25, 2015, previously cited) (Hereinafter Perricone).
Regarding claim 12, Arcas teaches “a method for the treatment and/or care of symptoms associated with keratinization disorders and/or pathologies which comprises the topical or transdermal application on the skin, scalp and/or nails of an effective amount of a cosmetic or dermopharmaceutical composition” (claim 25) comprising nicotinamide (claim 42) and anti-aging agents (claim 39) wherein the where the keratinization disorder and/or pathology is “dandruff” (claim 26). 
Regarding claim 12, Arcas doesn’t teach nicotinamide mononucleotide. 
Regarding claim 12, Perricone teaches a method of applying topical cosmetic compositions to skin including niacinamide (nicotinamide) mononucleotide (claim 6) to treat skin dryness (claim 12). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Arcas and Perricone and achieve the instant invention. As discussed above, Arcas teaches a method of treatment of dandruff using a composition comprising nicotinamide as well as anti-aging agents, thus allowing one of ordinary skill in the art to formulate a composition that reduces dandruff as well as aging. Perricone provides a motivation to use nicotinamide mononucleotide as opposed to nicotinamide. Perricone teaches “compared to niacinamide or its derivatives known in the art, niacinamide mononucleotide contains a phosphate functional group on its molecules, which advantageously makes it more prone to be converted to NAD or NADP. The phosphate functional group may contribute to the high efficiency of niacinamide mononucleotide in increasing intracellular levels of NDA and NADP, thereby improving the anti-aging effects observed after topical administration of niacinamide mononucleotide on an affected skin” (para 65). Thus, one would be motivated to incorporate the teachings of Perricone into the teachings of Arcas with a reasonable expectation of successfully achieving a method of dandruff reduction while having superior anti-aging effects.  
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. # 17276156 (reference application).
Instant claim 12 is obviated by claims 1-2 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application and achieve the instant invention. The reference application claims teach a nicotinamide mononucleotide composition to treat dry skin. Dandruff occurs as a result of dry skin. One of ordinary skill in the art would use the reference application invention to treat dry skin 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	The arguments against the rejections that are withdrawn are now moot. 
		
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al (Nicotinamide Mononucleotide: A Promising Molecule for Therapy of Diverse Diseases by Targeting NAD+ Metabolism, Front. Cell Dev. Biol. 8:246) is a review that provides that nicotinamide mononucleotide can serve as a therapy for diverse diseases but does not provide for applying it to hair or scalps and does not provide for treatment of dandruff. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613